Citation Nr: 1204398	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for degenerative joint disease of the right ankle.

4.  Entitlement to service connection for degenerative joint disease of the left ankle.

5.  Entitlement to service connection for a respiratory disability, claimed as sinusitis and rhinitis.

6.  Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.T., & R.T.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981 and from March 1983 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In September 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a left hip disability is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  At the September 2011 Board video conference hearing, prior to the promulgation of a decision in this appeal, the appellant, through his authorized representative, requested a withdrawal of all issues on appeal with the exception of the issue of entitlement to service connection for a left hip disability.

2.  Prior to the promulgation of a decision in this appeal, the issues on appeal other than service connection for a left hip disability include entitlement to service connection for a bilateral hearing loss disability, degenerative joint disease of the right and left ankles, a respiratory disability claimed as sinusitis and rhinitis, and a left shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal for service connection for a bilateral hearing loss disability, degenerative joint disease of the right and left ankles, a respiratory disability claimed as rhinitis and sinusitis, and a left shoulder disability by the appellant or his authorized representative have been met.   38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The transcript of the September 2011 Board video conference hearing reflects that the appellant and his representative indicated that the appellant wished to withdraw his appeal as to all issues before the Board with the exception of the issue of entitlement to service connection for a left hip disability.  See Hearing Transcript, p. 2.  As the appellant, through his authorized representative, has withdrawn his appeal as to the remaining issues on appeal identified as entitlement to service connection for a bilateral hearing loss disability, degenerative joint disease or the right and left ankles, a respiratory disability claimed as sinusitis and rhinitis, and a left shoulder disability, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review such issues and they are dismissed.

ORDER

The issues of entitlement to service connection for a bilateral hearing loss disability, degenerative joint disease of the right and left ankles, a respiratory disability claimed as sinusitis and rhinitis, and a left shoulder disability, are dismissed.


REMAND

The issue that remains on appeal is entitlement to service connection for a left hip disability.  The Veteran asserts by way of written statements and hearing testimony that he injured his left hip in service in 1978 while performing "PT physical fitness".  He testified that a fellow serviceman who was holding his leg during speed drills let go causing him to twist his left leg and pop his hip.  Service treatment records show that the Veteran was seen for left leg complaints in April 1978 in the inguinal area.  The Veteran reported at that time that physical training aggravated the pain.  He was assessed as having muscle strain (inguinal).  

The Veteran further asserts in his statements and testimony that he has experienced left hip pain ever since.  He submitted statements from family members and a business partner attesting to his left hip problems since service.  His medical records show that he underwent a total left hip replacement in January 2001 at age 42 due to end-stage osteoarthritis of the left hip.  These records include a January 2001 pre op note indicating that x-rays of the left hip looked like an old slipped capital femoral epiphysis.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been afforded a VA examination in this case.  In light of the information above showing left leg complaints related to physical training in service, statements from the Veteran and his family and business partner attesting to the Veteran's left hip problems since service, and postservice evidence of an old slipped capital femoral epiphysis and left hip osteoarthritis, the Veteran should be afforded a VA examination for an opinion as to whether his present left hip disability was incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for a left hip disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the appropriate diagnosis and opine as to whether it is more likely than not (a 50 percent probability or greater) that such a diagnosis is related to the Veteran's active service, to include the assessed muscle strain (inguinal) in April 1978.  A complete rationale for all opinions proffered must be set forth in the report provided. 

2.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


